Citation Nr: 0416363	
Decision Date: 06/23/04    Archive Date: 06/30/04

DOCKET NO.  03-12 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent 
for post traumatic stress disorder (PTSD), on appeal from the 
initial grant of service connection.  

2.  Entitlement to an effective date earlier than June 6, 
2000 for the grant of service connection for PTSD.  



REPRESENTATION

Appellant represented by:	J.R. Moore, Attorney


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran served on active duty from June 1971 to August 
1973.

This matter initially came before the Board on appeal from a 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) of Baltimore, Maryland.

The U.S. Court of Appeals for the Federal Circuit has held 
that where a "veteran submits evidence of a medical 
disability and makes a claim for the highest rating possible, 
and additionally submits evidence of unemployability, the VA 
must consider total disability based upon individual 
unemployability."  Roberson v. Principi, 251 F.3d 1378 (Fed. 
Cir. 2001).  As such, the matter of entitlement to a TDIU 
will be the subject of a remand at the end of this decision.  
See VAOPGCPREC 6-69 (Because the Board would have 
jurisdiction over the question of entitlement to an 
extraschedular rating or a TDIU rating for a particular 
disability or disabilities raised in connection with a claim 
for an increased rating for such disability or disabilities, 
the proper method of returning the case to the RO for any 
required further action would be by remand rather than 
referral.)


FINDINGS OF FACT

1.  An October 1988 Board decision denied the veteran's 
initial claim for service connection for PTSD.

2.  The veteran filed an application to reopen his claim for 
service connection for PTSD in August 1992.

3.  An August 1992 rating decision found that new and 
material evidence had not been submitted to reopen the 
veteran's claim for service connection for PTSD; he did not 
appeal this decision after notice thereof.

4.  The veteran filed an application to reopen his claim for 
service connection for PTSD in June 1998.

5.  A January 1999 rating decision found that new and 
material evidence had not been submitted to reopen the 
veteran's claim for service connection for PTSD; he did not 
appeal this decision after notice thereof.

6.  The veteran filed an application to reopen his claim for 
service connection for PTSD on June 6, 2000.

7. A June 2001 rating decision found that new and material 
evidence had not been submitted to reopen the veteran's claim 
for service connection for PTSD.

8.  The veteran timely filed a notice of disagreement (NOD) 
in August 2001 and submitted additional evidence pertinent to 
his claim for PTSD.

9.  In January 2002, the RO granted service connection for 
PTSD.  It was held that there was new and material evidence, 
and that there was a basis for allowance due to veteran's 
submission of satisfactory evidence of stressors; a 50 
percent evaluation was assigned effective June 6, 200, the 
date of his reopened claim.


CONCLUSIONS OF LAW

1.  The January 1999 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2003).

2.  The criteria for an effective date prior to June 6, 2000, 
for the grant of service connection for PTSD have not been 
met.  38 U.S.C.A. §§ 5101, 5107, 5110 (West 2002); 38 C.F.R. 
§§ 3.156, 3.400 (2003). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), was signed 
into law.  To implement the provisions of the law, the VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions. 

In a January 2002 1996 rating action, the RO granted service 
connection for PTSD, effective from June 6, 2000.  The 
veteran was informed by a letter dated the same month.  A 
timely notice of disagreement (NOD) to the effective date was 
received, and this appeal ensued.  

Initially, the Board notes that Huston v. Principi, 17 
Vet.App. 195 (2003) was issued on July 11, 2003.  In that 
decision, the Court found that VA failed to meet the 
requirements of 38 U.S.C.A. § 5103(a) in neglecting to 
provide the veteran with specific notice that met the 
standard established by section 5103(a) and 38 C.F.R. §  
3.159(b) as to his direct-appeal earlier effective date (EED) 
claim.  In Huston, as in the case present, the issue of an 
EED was raised in the NOD.

Subsequent to the Court decision in this case, VA General 
Counsel (GC) issued a precedential opinion, VAOPGCPREC 8-
2003.  In that opinion, it was determined:

Because section 5103(a) notice is 
required only upon receipt of a complete 
or substantially complete application, 
and, as in the situations described 
above, a new issue raised in an NOD is 
not generally considered an application 
for benefits, section 5103(a) notice is 
not required upon receipt of an NOD 
raising a new issue.

In the body of that opinion, GC presented, as an example, a 
fact pattern essentially the same as is now presently before 
the Board; that is, when an effective date issue is raised in 
a NOD.  GC held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) did not apply.  

The Board is bound by applicable statutes, regulations of the 
Department of Veterans Affairs, and precedent opinions of the 
General Counsel of the Department of Veterans Affairs.  
38 C.F.R. § 19.5 (2003).  Therefore, because of this recent 
GC opinion, the holding in Huston is not applicable in this 
case. 

Law and Regulations

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for an increase will be the date of receipt of the claim or 
the date entitlement arose, whichever is later  38 U.S.C.A. § 
5110 (West 2002); 38 C.F.R. § 3.400 (2003).  For disability 
compensation stemming from direct service connection, the 
effective date will be the day following separation from 
active service or date entitlement arose if claim is received 
within 1 year of separation from active service; otherwise, 
date of receipt of claim, or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(b)(2)(i) (2003).

However, this case is governed by criteria pertinent to 
effective dates for reopened claims.  Because service 
connection was granted for PTSD on the basis of new and 
material evidence received after a prior final denial, the 
effective date would be the latter of the date of the 
reopened claim or the date entitlement arose.  38 C.F.R. 
§ 3.400(q)(1)(ii), (r) (2003).  Service connection was 
ultimately granted based on the veteran's specific request to 
reopen his claim received on June 6, 2000.  The Board has 
reviewed the evidence to determine whether a claim, formal or 
informal, exists after January 1999 (the date of the prior 
final RO decision on this matter), but before June 6, 2000 
(the date of the veteran's application to reopen his claim).

Factual Background

Historically, the veteran's original claim for service 
connection for a PTSD was the subject of a final denial by 
the Board in October 1988.  At the time, the Board found that 
there was no credible evidence of record to support the 
veteran's claim of combat exposure/stressors.  In August 
1992, the veteran filed a claim to reopen.  By rating action 
in September 1992, the RO found that no new and material 
evidence had been received to reopen the claim of service 
connection for PTSD.  In September 1992, he was notified by 
the RO that his claim had been denied on the basis that the 
new evidence submitted still failed to show a verifiable 
stressor to indicate a link between the veteran's service and 
his PTSD.  The veteran did not appeal the decision.  

In June 1998 the veteran filed a claim to reopen.  In January 
1999, the RO again found that no new and material evidence 
had been received to reopen the claim of service connection 
for PTSD.  Despite a diagnosis of PTSD, the veteran had not 
been able to provide a verifiable stressor.  The RO noted 
that the denial of PTSD, due to lack of verifiable stressors, 
had been upheld by the October 1988 Board decision.   The RO 
further noted that the claim could only be reopened on that 
basis.  The veteran was notified of this decision in February 
1999 but did not appeal.  

On June 6, 2000, the veteran filed his most recent claim to 
reopen.  In a June 2001 rating decision the RO found that no 
new and material evidence had been submitted.  The veteran 
appealed this decision and additional documentation, 
specifically pertinent unit histories, was submitted.  

In January 2002, the RO granted service connection for PTSD, 
concluding that satisfactory evidence of stressors had been 
submitted to warrant reopening the claim.  A 50 percent 
evaluation was assigned, effective June 6, 2000, the date of 
the veteran's reopened claim.  



Analysis

Since the October 1988 Board decision and prior to the June 
2000 application, the last applications the veteran filed to 
reopen a claim for service for PTSD were in 1992 and 1998.  
The RO denied the requests and the veteran did not perfect 
his appeal from either ruling.  As the veteran did not appeal 
either denial, each denial became final.  See 38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.302, 20.1103 (2003).  As 
the claims upon which those denials were based were finally 
resolved, no earlier effective date can be assigned on the 
basis of either claim.  Moreover, the record is devoid of any 
document filed between the dates of final resolution of these 
claims and the June 2000 application to reopen that can be 
construed as any earlier received application to reopen the 
claim.  Hence, for effective date purposes, June 6, 2000, 
remains the date of claim to reopen.

Although it has been established that the veteran has 
service-connected PTSD, the Board is constrained by the law 
and regulations described above governing the establishment 
of effective dates for the award of compensation.  Thus, even 
if medical knowledge and retrospective review of the 
veteran's records show affirmatively that he has had PTSD all 
along due to service, for the reasons already enunciated, the 
award of disability compensation many not be made effective 
any earlier than the receipt of the veteran's petition to 
reopen the claim for service connection - June 6, 2000.  As 
such there simply is no legal basis for assignment of any 
earlier effective date for the grant of service connection 
for PTSD.  

The Board is somewhat confused by the statements made by the 
veteran's attorney in the October 2002 notice of 
disagreement, that an August 2001 communication indicating 
disagreement with the July 2001 denial should have been 
considered a notice of disagreement and not a new claim, 
particularly in light of the establishment of the effective 
date as June 6, 2000.  However, the Board points out that 
since the new and material evidence submitted subsequent to 
the July 2001 denial, was well within the appeal period, the 
effective date was assigned as though the former decision had 
not been rendered.  38 C.F.R. § 3.400(q) (2003).

Therefore, based on the above, the earliest date of receipt 
of a reopened claim for service connection for PTSD is June 
6, 2000, the date the RO received notice of the veteran's 
intent to reopen his PTSD claim.  In reaching this decision, 
the Board acknowledges that the VA is statutorily required to 
resolve the benefit of the doubt in favor of the veteran when 
there is an approximate balance of positive and negative 
evidence regarding the merits of an outstanding issue.  
However, that doctrine is not for application in this case 
because the preponderance of the evidence is against the 
veteran's effective date claim.  See Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b) (West 2002).


ORDER

An effective date prior to June 6, 2000, for the grant of 
service connection for PTSD is denied.


REMAND

The issue of an increased rating for PTSD based on an initial 
determination is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.

The veteran was awarded service connection for PTSD and 
assigned a 50 percent rating, effective June 6, 2000.  
However, the 50 percent rating was not assigned based on any 
VA psychiatric examination performed contemporaneous with the 
date of the award.  The veteran has not been afforded a VA 
psychiatric examination since 1986, therefore further 
examination is required so that the decision is based on a 
record that contains a current examination.  An examination 
too remote for rating purposes cannot be considered 
"contemporaneous."  See Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994).  

The VA has a duty to provide the veteran with a thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one.  Green v. Derwinski, 1 Vet.App. 121, 124 (1991).  The 
Board must consider only independent medical evidence to 
support its findings rather than provide its own medical 
judgment.  Colvin v. Derwinski,  1 Vet. App. 171 (1991).  
Therefore adequate medical opinion regarding the etiology of 
the veteran's PTSD is deemed warranted for the Board to 
equitably decide these appellate issues, and should therefore 
be obtained.  

The Board also observes that during the course of the appeal 
the veteran has asserted that his service-connected PTSD 
keeps him from working.  Thus, his statements indicate an 
inability to work due to his service-connected disability.  
Therefore, such a factor affecting the veteran's employment 
status reasonably raises the issues of an extra-schedular 
evaluation under 38 C.F.R. § 3.321(b)(1) and a total 
disability rating based on individual unemployability (TDIU) 
under 38 C.F.R. § 4.16(b), in connection with the appeal of 
the 50 percent rating for his service-connected PTSD.  See 
Norris v. West, 12 Vet. App. 413, 417-18 (1999); see also 
Holland v. Brown, 6 Vet. App. 443, 446-47 (1994).

VA is authorized to grant a TDIU rating pursuant to 38 C.F.R. 
§ 4.16(a), where the schedular rating is less than total, 
when the disabled person is, in the judgment of the rating 
agency, unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities: 
Provided that, if there is only one such disability, this 
disability shall be ratable at 60 percent or more, and that, 
if there are two or more disabilities, there shall be at 
least one disability ratable at 40 percent or more, and 
sufficient additional disability to bring the combined rating 
to 70 percent or more.  38 C.F.R. § 4.16(a); see Holland, 6 
Vet. App. at 446.

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
RO for the following action:  

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2003).  Compliance requires that the 
veteran be notified of any information, 
and  any medical or lay evidence, not 
previously provided to the Secretary, 
that is necessary to substantiate each 
claim.  A general form letter, prepared 
by the RO, not specifically addressing 
the disabilities and entitlement at 
issue, is not acceptable.  The letter 
should inform the veteran of which 
portion of the information and evidence 
is to be provided by the veteran and 
which part, if any, VA will attempt to 
obtain on behalf of the veteran.  After 
the veteran and his representative have 
been given notice as required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), (see also Quartuccio, supra), 
they should be given the opportunity to 
respond.

2.  The RO should contact the veteran and 
request the names, addresses and dates of 
treatment for any health care providers, 
VA or non-VA who have treated him for 
PTSD since June 2000.  After the veteran 
has signed the appropriate releases, 
those records should be obtained and 
associated with the claims folder.  All 
attempts to procure records should be 
documented in the file.  If the RO cannot 
obtain records identified by the veteran, 
a written notation to that effect should 
be placed in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard and 
the veteran should be requested to submit 
the outstanding evidence.

3.  The RO should request, directly from 
the SSA, complete copies of any 
disability determination(s) it has made 
concerning the veteran and copies of the 
medical records that served as the basis 
for any such decision(s).  

4.  The RO should schedule the veteran 
for a comprehensive VA psychiatric 
examination to determine the current 
severity of his PTSD.  All indicated 
tests must be conducted.  Prior to the 
examination, the claims folder must be 
made available to the psychiatrist for 
review of the case.  A notation to the 
effect this record review took place 
should be included in the report of the 
examiner.  The examiner is requested to 
use a multiaxial assessment, to assign a 
Global Assessment of Functioning (GAF) 
score, explain what the assigned score 
represents.  Moreover, the examiner must 
identify the frequency and severity of 
all findings associated with the PTSD, as 
well as enumerate all symptomatology, 
particularly with respect to the 
veteran's affect, speech, memory, 
judgment, abstract thinking and mood.  
The psychiatrist should offer an opinion 
as to the veteran's ability to maintain 
personal hygiene; the presence or absence 
of hallucinations and/or delusions; the 
presence or absence of depression; and 
his ability to obtain and maintain 
employment.  Commentary concerning the 
presence or absence of suicidal and/or 
homicidal ideation, obsessional rituals, 
and/or any disorientation would be of 
great value to the Board.  The examiner 
must provide an opinion regarding the 
effect of the PTSD on the veteran's 
employability.  The psychiatrist should 
indicate which of the following 
descriptions best describes the 
impairment caused by the PTSD: 

a.  Total occupational and social 
impairment, due to such symptoms as: 
gross impairment in thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
or place; memory loss for names of close 
relatives, own occupation, or own name.

b.  Occupational and social impairment, 
with deficiencies in most areas, such as 
work, school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
	the ability to function 
independently, appropriately and 
effectively; impaired impulse control 
(such as unprovoked irritability with 
periods of violence); spatial 
disorientation; neglect of personal 
appearance and hygiene; difficulty in 
adapting to stressful circumstances 
(including work or a worklike setting); 
inability to establish and maintain 
effective relationships. 

c.  Occupational and social impairment 
with reduced reliability and productivity 
due to such symptoms as: flattened 
affect; circumstantial, circumlocutory, 
or stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.

A complete rationale for each opinion 
expressed must be provided.  

5.  The veteran must be given adequate 
notice of the date and place of any 
requested examinations.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claims.

6.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim by 
evaluating all evidence obtained after 
the last statement or supplemental 
statement of the case (SSOC) was issued.  
With respect to PTSD, the RO should also 
consider the appropriateness of staged 
ratings, in accordance with the decision 
of the Court in Fenderson.  The RO should 
then determine whether the veteran meets 
the rating criteria for TDIU set forth in 
38 C.F.R. § 4.16(a).  The RO should 
consider whether the veteran is 
precluded, by his service-connected 
disabilities, from following a 
substantially gainful occupation and, if 
he is so precluded, assign TDIU pursuant 
to section 4.16(a) or (b), as 
appropriate.  

7.  If the benefit sought on appeal 
remains denied, the RO must furnish the 
veteran and his representative an 
appropriate supplemental statement of the 
case to and allow them a reasonable 
period of time to respond.  The SSOC must 
contain notice of all relevant actions 
taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal, including VCAA and any other 
legal precedent.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



______________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



